United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 16, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-10523
                         Conference Calendar



BRETT MAURICE DISIERE,

                                     Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:04-CV-86-C
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     In 2002, Brett Maurice Disiere, Texas prisoner # 865838,

pleaded guilty to possession of a deadly weapon in a penal

institution and was sentenced to four years of state

imprisonment.   At the time he pleaded guilty, Disiere was serving

a five-year state sentence for his 1999 conviction for burglary

of a habitation.   Additionally, a 30-month federal sentence was

pending against Disiere for his conviction in 2000 for making

threats against the President of the United States.      Disiere

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10523
                                -2-

appeals the district court’s denial of his 28 U.S.C. § 2241 claim

that he should have been transferred to federal custody to serve

his federal sentence upon completion of serving his first state

sentence for burglary of a habitation.    Because Disiere is

challenging only the denial of relief under 28 U.S.C. § 2241, he

is not required to obtain a certificate of appealability (COA).

Therefore, his motion for a COA is DENIED as unnecessary.

     Disiere has remained in state custody and is serving his

second state sentence even though it was imposed after his

federal sentence was imposed.   Disiere argues that his federal

sentence should not have been postponed and, citing 18 U.S.C.

§ 3584(a), that the district court relied on outdated law in

dismissing his petition.

     Disiere’s contentions are without merit.    See 18 U.S.C.

§ 3585(a); Free v. Miles, 333 F.3d 550, 552 (5th Cir. 2003);

Causey v. Civiletti, 621 F.2d 691, 694 (5th Cir. 1980).

Therefore, the judgment of the district court is AFFIRMED.